DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action details a restriction requirement and a corresponding election of species requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 4-5, 9-10, 13-15, and 19, drawn to a mesoporous hybrid siliceous nanoparticle comprising an immune stimulant and an agent to induce immunogenic cell death.
Group II, claim(s) 28-32 and 34-38, drawn to method to stimulate antitumor immunity, activate dendritic cells (DCs), or stimulate antigen processing presentation in a mammal, comprising administering to the mammal an effective amount of a composition comprising a plurality of the nanoparticles and a checkpoint inhibitor.

Election of Species
	If Applicant elects the invention of Group I then Applicant is further required to make an election from the following First election of species. (see Examiner's Note below)
	If Applicant elects the invention of Group I then Applicant is further required to make an election from the following Second election of species. (see Examiner's Note below)

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
First species of composition comprising a specific immune stimulant, a specific agent to induce immunogenic cell death, and a specific TLR9 ligand. 
Examples of First species are:
1a) the immune stimulant of the TLR4 ligand monophosphoryl Lipid-A (disclosed in claim 9), the agent to induce immunogenic cell death of the anthracycline doxorubicin (disclosed at paragraph 85 of the specification), and TLR9 ligand of the CpG oligonucleotide CpG-28 (disclosed at claim 5), and
1b) the immune stimulant of the TLR4 ligand fibronectin EDA (disclosed in claim 9), the agent to induce immunogenic cell death of the platinin oxaliplatin (disclosed at paragraph 86 of the specification), and TLR9 ligand of the vaccine BCG (disclosed at claim 5).

Second species of method of treating a specific subject administering a composition comprising a specific immune stimulant, a specific agent to induce immunogenic cell death, and a specific TLR9 ligand, and a specific checkpoint inhibitor. 
Examples of Second species are:
2a) method of treating a subject having kidney cancer (disclosed in claim 32) administering the composition comprising the immune stimulant of the TLR4 ligand monophosphoryl Lipid-A (disclosed in claim 9), the agent to induce immunogenic cell death of the anthracycline doxorubicin (disclosed at paragraph 85 of the specification), and TLR9 ligand of the CpG oligonucleotide CpG-28 (disclosed at claim 5), and the checkpoint inhibitor of MSB0010718C also known as avelumab, and
2b) method of treating a subject having kidney cancer (disclosed in claim 32) administering the composition comprising the immune stimulant of the TLR4 ligand fibronectin EDA (disclosed in claim 9), the agent to induce immunogenic cell death of the platinin oxaliplatin (disclosed at paragraph 86 of the specification), and TLR9 ligand of the vaccine BCG (disclosed at claim 5), and the checkpoint inhibitor of the anti-PDL-1 antibody BMS-936559. 

Examiner's Note:
Election of a species including a component of TLR9 ligand of SD-101, AS15, or EMD120108, or TLR4 ligand of ER111232, ER111233, ER112040, ER111230, ER112231, ER112093, ER112049, ER112047, ER112066, ER113651, ER119327, ER803022, ER803732, or ER803789 will require further description of the chemical structure or identity of this component, regardless of whether such description is found to be supported by the application as filed.
Election of a species including a subgenus, such as the TLR9 ligand of "CpG oligonucleotides" or the agent to induce immunogenic cell death of "anthracycline", "alkylating agent", "proteasomal inhibitor", or "immunogenic cell-killing RNA" will be considered non-responsive unless Applicant submits evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admits on the record that this is the case.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims are generic or subgeneric.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II and the species lack unity of invention because even though the inventions of these groups require the technical feature of a mesoporous hybrid siliceous nanoparticle comprising an immune stimulant and an agent to induce immunogenic cell death, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Du et al. (Biomaterials, 2016, 91, p90-127, provided by Applicant in IDS filed 04 Sep 2020) and MOONEY et al. (WO 2018/026884 A1, published 08 Feb 2018, provided by Applicant in IDS filed 04 Sep 2020). Du et al. teaches monodispersed nanoscale periodic mesoporous organosilica nanoparticles as therapeutic agent delivery system. (page 90, abstract) Du et al. teaches the embodiments of doxorubicin and bleomycin, two typical aromatic anticancer drugs, loaded onto the mesoporous organosilica nanoparticles. (paragraph spanning page 106-107) MOONEY et al. teaches compositions for eliciting an immune response to an antigen, such as cancer and microbial antigens. (abstract) MOONEY et al. teaches in various embodiments the device comprises an immunostimulatory compound, a compound that induces immunogenic cell death of a tumor cell, and combinations thereof. (page 27, lines 25-30) MOONEY et al. teaches in certain embodiments, the immunostimulatory compound comprises a toll-like receptor (TLR) agonist, a stimulator of interferon gene (STING) agonist, and/or mesoporous silica, where the TLR agonist comprises a CpG oligonucleotide. (page 28, lines 1-10) MOONEY et al. teaches the CpG oligonucleotides are TLR9 agonists. (table at page 81; page 83, lines 5-20) Lack of unity of invention is shown because it would have been obvious to combine the embodiment of doxorubicin loaded onto the mesoporous organosilica nanoparticles taught by Du et al. with the teaching of a TLR9 agonists and mesoporous silica to give the combined composition for the same use as anticancer drugs, therefore the common features do not serve as the special technical features of a single general inventive concept.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623